[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR ORDER
The defendant has moved that the court order that the minor child, Peter, continue counseling sessions with Dr. Mark Warden as ordered on June 8, 1990.
Dr. Warden testified that he considered it was in Peter's best interest to continue counseling with his father in session with Dr. Warden. He recognized that Peter did not wish to continue counseling and had, in fact, quit counseling on April 5, 1991. However, he expressed the opinion that the counseling was extremely beneficial to Peter and that Peter had "grown" tremendously in these meetings.
As requested by the parties, the court did confer with Peter. Peter is a very bright, articulate and definitive young man. He is of sufficient age and capable of forming an intelligent preference. Section 46b-56 (b) of the General Statutes. Peter has stated he does not wish to see his father under any circumstances. This is not a surprise since it is exactly what his counsel has expressed on his behalf.
The court, having considered the evidence and after a meaningful discussion with Peter shall give consideration to Peter's expressed wishes. The court finds that it is not in Peter's best interest to continue with the counseling with Dr. Warden. Obviously, if Peter wishes to resume this counseling, he needs only to communicate with his attorney to make the necessary arrangements. Such counseling would be on a voluntary basis.
The defendant's motion is denied.
EDGAR W. BASSICK, III, JUDGE CT Page 6211